



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Vant, 2015 ONCA 481

DATE: 20150629

DOCKET: C52884 & C53228

Watt, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Vant and Marcia Vant

Appellants

David E. Harris, for the appellant David Vant

Wayne A. Cunningham, for the appellant Marcia Vant

John Patton, for the respondent

Heard: December 4, 2014

On appeal from the convictions entered by Justice Silja
    S. Seppi of the Superior Court of Justice, sitting without a jury, on June 17,
    2010.

Watt J.A.:

[1]

H.P. and J.M. went to a restaurant. Sijan Restaurant. They had a few
    drinks. A stranger came over to their table. He bought them some drinks and he
    talked to them.

[2]

David and Marcia Vant were also in the restaurant. H.P. and J.M. eventually
    joined the Vants at their table. The Vants bought H.P. and J.M. some more
    drinks.

[3]

H.P. and J.M. had never met the Vants before. Yet, they spent the night
    and much of the following day at the Vants apartment. Eating a little.
    Drinking a lot. Doing things with these strangers they had not done before. All
    because of their stupefied state that began at the restaurant.

[4]

David and Marcia Vant were convicted of two counts of causing another
    person to take a stupefying thing with intent to enable themselves to commit
    the offence of sexual assault and a single count of sexual assault causing
    bodily harm. They appeal their convictions. These reasons explain why I have
    decided that their appeals fail and should be dismissed.

THE BACKGROUND FACTS

[5]

The grounds of appeal advanced render an extensive review of the
    evidence adduced at trial unnecessary. H.P. and J.M. supply the narrative to
    the extent their memory persists. The Vants did not testify.

The Principals

[6]

H.P. and J.M. had been dating for a few months. H.P. was 22. J.M. was
    31. Each had used and was familiar with the effects of a variety of
    recreational drugs.

[7]

David and Marcia Vant are spouses and were regulars at the Sijan
    Restaurant.

[8]

Ken Gengasingh was also a regular.

The Arrival at the Restaurant

[9]

H.P. and J.M. arrived at the Sijan Restaurant around 7:30 p.m. on
    February 8, 2009. Their plan was to have dinner. They had nothing to eat.

The Friendly Stranger

[10]

Gengasingh
    came over to H.P. and J.M.s table. He sat down and began to talk to the
    couple. He bought them some drinks.

[11]

H.P.
    and J.M. sat with Gengasingh for about two hours. They drank and talked.
    Sometimes, the couple left their drinks unattended. They started to feel the
    effect they associated with drug consumption while they were sitting with
    Gengasingh.

The Prostitute and Her Pimp

[12]

Gengasingh
    pointed out David and Marcia Vant to H.P. and J.M. as they sat together.
    Gengasingh described the Vants as regulars at the restaurant. He said Marcia
    was a prostitute and that David was her pimp.

The Washroom
    Meeting

[13]

Shortly
    after Gengasingh had described Marcia Vant as a prostitute, H.P. got up from
    the table and followed Marcia into the womens washroom. H.P. told Marcia what Gengasingh
    said about her. Marcia claimed that Gengasingh had put something into H.P.s
    drink.

[14]

H.P.
    and Marcia Vant agreed that, when they left the washroom, they would pretend to
    be old school friends so that Gengasingh would leave the couple alone.

The Table Switch

[15]

A
    short while later, H.P. and J.M. joined the Vants at their table. Neither H.P.
    nor J.M. felt well. Each felt as if they had been drugged. J.M. called his
    cousin, C.J., to come and pick them up at the restaurant. Despite not feeling
    like themselves, H.P. and J.M. continued to sit and drink with David and Marcia
    Vant.

Closing Time

[16]

H.P.
    and J.M. were feeling the effects of some drug that they had not experienced
    before by the time the restaurant closed at 11 p.m. They had also each consumed
    about six beer and two shots of tequila.

[17]

Before
    leaving the restaurant, David and J.M. split the cost of a case of 24 beer,
    which J.M. claimed he had no intention to drink. J.M. then drove the Vants and
    H.P. to the Vants apartment.

The Apartment

[18]

They
    arrived at the Vants apartment shortly after 11 p.m. As soon as they arrived,
    H.P. was violently ill. Marcia Vant, who claimed to be a nurse but was not,
    helped H.P.

[19]

Despite
    their condition, both H.P. and J.M. continued to drink beer. The Vants prepared
    some green tea for the couple to drink. Each drank some. The tea tasted salty.

The Telephone Calls

[20]

J.M.
    telephoned his mother from the Vants apartment. He explained that he was sick
    but that he was being taken care of by a woman who was a nurse. J.M. also telephoned
    his cousin, C.J., and asked her to come and pick him and H.P. up at the Vants
    apartment. C.J. agreed.

The Arrival of C.J.

[21]

When
    C.J. arrived at the Vants apartment, H.P. was on the couch. She felt sick.
    C.J. helped her to the bathroom and attended to her there. C.J. remained at the
    apartment for about an hour and a half. She had a drink of cola.

[22]

H.P.
    and J.M. left the apartment and walked with C.J. to her car. C.J. wanted them
    to leave with her. Neither did. And neither proffered any explanation for why
    they stayed with the Vants, a couple whom they had met only hours earlier.

[23]

C.J.
    noticed, while driving home, that her vision was blurry. She experienced
    hangover-like symptoms but acknowledged those symptoms could have been related
    to an illness from which she was then suffering.

The Party Continues

[24]

In
    the Vants apartment, the party continued. Marcia Vant and H.P. danced together
    provocatively. H.P. wore tight-fitting clothes provided by Marcia Vant. J.M.
    recorded some of the activities on his cellphone.

[25]

H.P.
    testified that the clothing she wore and the behaviour in which she
    participated with Marcia Vant was not her usual mode of dress or conduct.

The Sexual Assaults

[26]

J.M.
    fell asleep on the couch early the following morning. H.P. recalled being in
    the Vants bedroom. She remembered performing cunnilingus on Marcia Vant. David
    Vant also performed oral sex and had sexual intercourse with her. She felt a
    burning sensation in her vagina that she had experienced previously from a
    particular brand of condom.

The Morning After

[27]

H.P.
    and J.M. spent the night in the Vants apartment. H.P. woke up in bed with
    David Vant. All her body piercings, more than 15 of them, had been removed. Her
    body was extremely sore. She was wearing her t-shirt and a pair of yoga pants.

[28]

J.M.
    entered the Vants bedroom and saw H.P. in bed with David Vant. H.P. did not
    appear to recognize him at first. J.M. tried to persuade H.P. to leave the
    apartment. She refused.

[29]

At
    some point during the morning, J.M. and David Vant went out shopping. They
    bought some food and another case of beer. When they returned, David Vant, H.P.
    and J.M. began to drink the beer.

The 911 Call

[30]

H.P.
    and Marcia Vant began to cook the food David Vant and J.M. had purchased that
    morning. The two men went out again to buy a phone card for David Vant. Before
    leaving, J.M. grabbed some condoms from the nightstand and some of H.P.s
    belongings including her identification. He believed that the condoms had been
    in his car.

[31]

David
    Vant got out of the car to purchase a phone card. J.M. remained in the vehicle,
    drove away and called 911. He reported that H.P. had been raped and was being
    held against her will.

The Conversation

[32]

David
    Vant returned to the apartment. Both he and Marcia told H.P. to dump J.M. She
    did not need J.M., the Vants said. They told H.P. that she had made money the
    previous night by talking to a man on the telephone. The money was at Money
    Mart. H.P., the Vants said, could make a lot more money if she would go to
    London with them. H.P. believed that what she would be expected to do to earn
    this money was similar to what she had done the previous evening  talk with a
    man on the telephone.

The Police Response

[33]

When
    police responded to the 911 call, H.P. opened the door to the Vants apartment.
    She appeared edgy. Her responses were incoherent. She explained that she had
    been drugged the night before at the Sijan Restaurant. In answer to a direct
    question from the officer, H.P. denied that any sexual activity had taken place
    at the apartment the previous night. She wanted to stay in the apartment and
    would only leave if she were handcuffed.

[34]

A
    police officer handcuffed H.P. and took her out of the apartment. She and J.M.
    returned to his mothers residence. H.P. made no complaint about being drugged
    or raped on the way to J.M.s mothers home. Soon after arriving, however, H.P.
    spoke to a friend on the telephone. She expressed concern to her friend that
    she had been sexually assaulted.

[35]

Several
    friends of H.P. and J.M. arrived at J.M.s mothers residence. The friends
    noticed strange behaviour on the part of both H.P. and J.M. The pupils in their
    eyes were dilated.

The Hospital

[36]

H.P.
    and J.M. went to the hospital on February 10, 2009, the day following their
    return from the Vants apartment.

[37]

An
    examination of H.P. revealed no indications of internal vaginal trauma although
    some small tears appeared on the vaginal wall and blood was detected in the
    urinanalysis. Some blood spots were apparent on H.P.s underwear.

[38]

Forensic
    examination of H.P.s underwear disclosed amylase from saliva containing David
    Vants DNA.

The Search

[39]

Police
    searched the Vants apartment on February 12, 2009, two days after they had
    been there to answer J.M.s 911 call. They found a full case of beer bottles
    and a second case (Miller Genuine Draft) with two bottles missing, as well as a
    two litre bottle of cola and retrieved several teabags from the garbage.

The Toxicological Evidence

[40]

Scientific
    analysis for the presence of drug residue revealed nothing of toxicological significance
    on glasses, bottles or teabags retrieved during the search of the Vants
    apartment. Nordiazepam was detected in H.P.s blood and urine and cannabinoids
    in that of J.M., a marijuana smoker. H.P. is prescribed nordiazepam for anxiety.

[41]

Drugs
    like Vigorix, used to treat allergic reactions and to calm nausea, as well as
    Gravol, have some characteristics of an ideal date-rape drug. Both were
    located in the Vants apartment.

[42]

In
    answer to a hypothetical question approximating the circumstances of the case,
    a forensic toxicologist described the behaviour of the complainants as
    consistent with the administration of central nervous system (CNS) depressants,
    specifically GHB. Alcohol is also a CNS depressant.

The Defence Case

[43]

Neither
    David nor Marcia Vant testified. In a statement admitted as part of the case
    for the Crown, David Vant gave an account generally consistent with the
    testimony of H.P. and J.M. except that he denied any sexual activity occurred
    and that H.P. and J.M. were provided with any tea. He also claimed that both
    H.P. and J.M. told him they believed that they had been drugged.

The Grounds of Appeal

[44]

The
    appellants advance several grounds of appeal. Each relates to a misperception,
    misapprehension or misuse of evidence adduced at trial. I would paraphrase the
    grounds of appeal as expressed in the appellants joint factum as errors in:


i.

relying on evidence of friends of H.P. and J.M. that their conduct, as
    it appeared on the cellphone videos, was out of character;


ii.

failing to consider excessive consumption of alcohol as a factor
    relevant to an assessment of the credibility of H.P. and J.M. and the
    reliability of their evidence;


iii.

assigning too much weight to the toxicological evidence;


iv.

misapprehending the evidence of H.P. and J.M. about when they first
    experienced a drugged feeling and the expert toxicological evidence about the
    significance of loss and recovery of memory;


v.

relying on evidence of post-offence conduct; and


vi.

admitting evidence of a prior sexual assault by David Vant as evidence
    of a similar act.

[45]

In
    oral argument, the appellants abandoned ground ii and we did not require submissions
    from the Crown on ground vi.

Ground #1: The Out of Character Evidence

[46]

The
    first ground of appeal, pressed most firmly by Mr. Harris in oral argument,
    alleges that the trial judge misused evidence given by friends of H.P. that her
    conduct, as it appears on the cellphone videos, was out of character for her.

The Additional Background

[47]

D.R.
    and H.K. were friends of H.P. Each testified about events that took place after
    H.P. and J.M. were taken by police to J.M.s mothers home. D.R. and H.K. also watched
    the videos recorded on J.M.s cellphone. Each gave evidence that the way in
    which H.P. was dressed and behaved was out of character for her.

[48]

H.K.
    gave evidence that H.P. did not perform revealing dances or participate in
    sexual conduct when she was intoxicated. H.P. did not sleep in other peoples
    homes. What H.K. saw on the video was behaviour by H.P. that, as H.K. knew her,
    was inconsistent with H.P.s usual conduct and her personality.

[49]

D.R.
    was a long-term acquaintance of J.M. and had only become acquainted with H.P.
    more recently. D.R. had never seen H.P. act as she appeared on the video. Nor
    did H.P. wear revealing clothing like the type she wore in the video.

The Reasons of the Trial Judge

[50]

The
    trial judge summarized the evidence of the witnesses D.R. and J.G. (another
    close friend of J.M.s), as well as H.K., as part of the recital of the
    evidence given at trial. The principal focus of the appellants complaints are
    three paragraphs in the reasons that describe the effect of this evidence.

[51]

After
    a brief reference to the position advanced by the appellants at trial  that
    the evidence of H.P. and J.M. about being drugged and sexually assaulted was
    incredible  the trial judge turned to the complainants evidence:

[9] That is not this courts assessment of the evidence of the
    complainants.  To the contrary, both H.P. and J.M. presented as straightforward
    and vulnerable individuals, truly upset and holding the honest belief of having
    been drugged, manipulated and sexually assaulted by the Vants.  Neither
    complainant has a criminal record, or a history of the bizarre and wild
    behaviour the defence claims was voluntarily pursued by them that night with
    these two strangers.  On credible evidence from numerous other reliable witnesses
    this experience was completely at odds with their usual behaviour and
    character.



[14] Both J.M. and H.P. were employed at the time of these
    events.  He loved to go fishing and she loved to play the guitar.  They would
    spend their time jamming together. These pursuits were also described by
    other witnesses.  Witnesses close to them credibly described how the portrayal
    of this couple on video clips taken at the Vants, and their dazed and confused condition
    on February 9
th
evening, materially differed from how they acted
    normally.

[52]

In
    her consideration of whether the Crown had proven that either or both
    appellants had caused either or both H.P. and J.M. to take a stupefying thing,
    the trial judge found:

[222] J.M. was drugged to the point that he completely blacked
    out leaving H.P. vulnerable without his protection and without ability to
    resist the forces of the Vants.  Even awake J.M., under the effects of the
    drugs, had lost his ability to react normally. This is evidenced by his
    laughing when Mr. Vant hits H.P. after the pillow fight. It is also evidenced
    by his uncharacteristic cheering of H.P. during the actions on the video
    clips.  Such behaviour normally would cause him to react to protect H.P.  As
    all the witnesses who knew the couple testified both J.M. and H.P.s behaviour
    and demeanour as observed and heard on the video clips was completely out of
    character for them.

The Arguments
    on Appeal

[53]

Trial
    counsel for the appellants (who are not counsel on the appeal) did not contest
    the admissibility of the evidence of the complainants friends about their out
    of character conduct. Mr. Harris, who argued the point for the appellants,
    confined his submissions to a claim that the trial judge misused the evidence
    in reaching her conclusions of guilt. That said, the submissions could scarcely
    avoid a glancing blow about admissibility.

[54]

Mr.
    Harris says this testimony was evidence of character or propensity that
    involved a double inference. From conduct to disposition. And from disposition
    to conduct in conformity with that disposition. Character evidence, offered as
    circumstantial evidence of conduct by a person on a specific occasion, is
    generally excluded because it has minimal probative value and engenders
    substantial prejudice. This evidence, even if properly admitted, lacked
    probative value and should have formed no part of any analysis of the adequacy
    of the Crowns case.

[55]

Mr.
    Harris accepts that, in an appropriate case, the Crown may adduce evidence of
    habit as circumstantial evidence of conduct in accordance with that habit on a
    material occasion. But this was not evidence of habit. Evidence of habit does
    not extend to behaviour that is rooted in the internal psychology or propensity
    of an individual nor to conduct that is variable and eludes categorization.
    Reliance on this evidence as part of the demonstration of guilt led to an
    unreasonable verdict and caused a miscarriage of justice. Neither consequence,
    Mr. Harris says, can be salvaged by the application of the proviso.

[56]

For
    the respondent, Mr. Patton submits that any evidence with a tendency, as a
    matter of logic and common sense, to prove a fact in issue is relevant and
prima
    facie
admissible. Its weight, once admitted, is for the trier of fact to
    determine. Evidence of habit, like manner of dress or sexual conduct, is a type
    of circumstantial evidence that is relevant proof of conduct on a specific
    occasion. The evidence is admissible where, as here, its probative value
    exceeds its prejudicial effect.

[57]

In
    this case, Mr. Patton says, the critical issue at trial was whether the Crown
    had proven beyond a reasonable doubt that the appellants, or either of them,
    had caused H.P. and J.M. to take a stupefying thing and that their conduct was not
    the result of having had too much to drink. The evidence of the complainants
    friends provided a benchmark of normalcy that assisted in a determination of the
    complainants claims that they were drugged. The probative value of the
    evidence exceeded its prejudicial effect.

[58]

Mr.
    Patton points out that the videos taken on J.M.s cellphone were admissible
    and, on their own, demonstrated H.P.s condition and proved a sexual assault.
    The witnesses did not offer evidence of H.P.s sexual behaviour while
    intoxicated. Rather, they gave evidence of past experience with intoxicants and
    thus offered a standard against which to assess the claim of drugging.

[59]

In
    the end, Mr. Patton submits, this evidence occupied no central or pivotal place
    in the trial judges analysis and findings of guilt. It was peripheral and assisted
    the trial judge in understanding the complainants previous behaviour. The
    trial judge accorded it limited and appropriate weight.

The Governing Principles

[60]

The
    principal argument advanced here is that the trial judge assigned
    disproportionate weight to this evidence. The appellants did not launch a
    frontal attack on its admissibility because no objection was raised by trial
    counsel. The nature of the relationship between admissibility and weight,
    especially where a cost benefit analysis is involved, requires some
    consideration of the rules of admissibility which govern the reception of this
    evidence.

[61]

An
    essential element of the Crowns case under s. 246(b) of the
Criminal Code
,
    R.S.C. 1985, c. C-46, was that David and Marcia Vant, or one of them,
    administered or caused to be administered to either or both complainants a
    stupefying drug, matter or thing. As with any controverted issue of fact, the Crown
    could prove this element by direct evidence, by circumstantial evidence or by a
    combination of direct and circumstantial evidence.

[62]

In
    this case, Crown counsel adduced evidence from the complainants about what
    occurred throughout the time they were with the appellants, what they recalled
    of it and how they felt. The Crown also relied on real evidence  the cellphone
    videos  to demonstrate the appellants involvement and the condition and
    conduct of the complainants. From these evidentiary sources, the trial judge,
    as the trier of fact, was invited to infer the administration of a stupefying
    agent and the absence of voluntary agreement to participate in the sexual
    activity charged.

[63]

The
    evidence of the complainants friends that referred to H.P.s character or
    habit of dress and sexual conduct described how she appeared and acted on the
    videos as out of character. The purpose of this evidence was to support an
    inference, from the nature of the conduct shown to the underlying cause  the
    administration of a stupefying thing  that at once established an essential
    element of the s. 246(b) offence and vitiated any consent to sexual activity.

[64]

Courts
    determine the admissibility of evidence of character and habit according to a
    number of rules, with some exceptions, that reflect the recurring patterns with
    this mode of proof and the utility of it. These rules generally exclude most of
    what can be designated character evidence  evidence offered for the sole
    purpose of proving that a person acted in conformity with a character trait on
    a material occasion: Kenneth S. Broun,
McCormick on Evidence
, 7th ed.
    (Thomson Reuters: Westlaw, 2013), § 186, at pp. 1013-1014. The principal reason
    that underlies this general exclusionary rule is that the evidence lacks probative
    value. Character traits, after all, are more dynamic than static, and vary over
    time and across situations and individuals.

[65]

The
    general rule just canvassed is directed at a mode or chain of reasoning. The
    evidence is used to fund two inferences. The first is from disposition to a
    general pattern of conduct in accordance with that disposition. The second is
    more specific: conduct in accordance with the disposition on a particular
    occasion.

[66]

Leaving
    to one side the exclusionary rule relating to the disposition of an accused, as
    a general rule, the character or disposition of the victim of an offence is
    irrelevant:
R. v. Diu
(2000), 49 O.R. (3d) 40 (C.A.), at para. 39.
    This general rule is not unyielding where the evidence of the disposition of
    the victim relates to a material issue and where its probative value outweighs
    its prejudicial effect:
Diu
, at para. 41; and
R. v. Scopelliti
(1981),
    63 C.C.C. (2d) 481 (Ont. C.A.), at p. 493.

[67]

Closely
    akin to evidence of disposition is evidence of habit, which describes a
    persons regular response to a repeated situation:
McCormick
, § 195,
    at pp. 1080-1081. Habitual acts may become semi-automatic. Taking stairs two or
    more at a time. Signalling (or not) a lane change. Evidence of habit has
    greater probative value than evidence of general traits of character or
    disposition. Further, the potential for prejudice is substantially lessened in
    cases of habit since the detailed patterns of situation-specific behaviour that
    constitute habits seem unlikely to provoke much sympathy or antipathy in the
    trier of fact:
McCormick
, § 195, at p. 1082.

[68]

When
    habit involves an invariable regularity of action, a fixed sequence of acts
    lends strong support to an inference of occurrence on a specific occasion. But
    in the ordinary affairs of life, a habit or custom seldom has such an
    invariable regularity. And without such sufficient regularity, it seems
    unlikely that it would be carried out in all or most instances. In the end,
    whether such sufficient regularity exists depends largely on the circumstances
    of each case: John Henry Wigmore,
Wigmore on Evidence
, revised by
    Peter Tillers (Toronto: Little, Brown and Company, 1983), § 92, at pp.
    1608-1609.

[69]

A
    related problem associated with evidence of habit is how to evidence it. At
    bottom, there must be specific instances numerous enough to support an
    inference of systematic conduct: John Henry Wigmore,
Wigmore on Evidence
,
    revised by James H. Chadbourn (Toronto: Little, Brown and Company, 1979), §
    376, at p. 385.

[70]

The
    introduction of evidence of disposition or habit may also implicate another
    exclusionary rule. As a general rule, once again not irrefragable, a party is
    prohibited from introducing oath-helping evidence to bolster the credibility
    of a witness by the introduction of evidence of his or her character or
    disposition:
Diu
, at para. 39.

The Principles Applied

[71]

For
    several reasons, I would reject this ground of appeal.

[72]

First,
    counsel for the appellants at trial did not contest the relevance, materiality
    or admissibility of this evidence. Failure to object to admissibility at trial
    is not fatal, of course, to complaint on appeal, especially where the complaint
    relates to misuse of the evidence. But the absence of objection does tend to
    suggest that counsel did not consider the evidence generated significant
    prejudice apt to compromise the fact-finding process inherent in the
    determination of guilt.

[73]

Second,
    the primary evidence on the issues of administration of a stupefying thing and
    lack of consent was the testimony of the complainants and the videos recorded
    on J.M.s cellphone. The trial judge found both credible and their evidence
    reliable. Neither finding was infected by improper reliance on the disposition
    evidence.

[74]

Third,
    the appellants principal complaint seems more about the
weight
the
    trial assigned to this evidence. It is axiomatic that it is for the trial judge
    to determine the weight to be assigned to individual items and to the whole of
    the evidence adduced at trial. We do not retry cases or reweigh evidence save
    to the limited extent required to assess the reasonableness of a verdict.

[75]

Fourth,
    this evidence was not central or pivotal to the trial judges determination
    that the complainants were credible and their evidence reliable.

Ground #2: Failure to Properly Consider Excess Alcohol
    Consumption in Determining the Complainants Credibility

[76]

This
    claim of error was abandoned at the outset of oral argument. Nothing more need
    be said about it.

Ground #3: Alleged Error in Weighing the Expert Evidence

[77]

The
    appellants contend that the trial judge erred in her characterization of the
    expert evidence as strong evidence and in her reliance upon it as supportive
    of the administration of a stupefying substance when it was equally consistent
    with voluntary excess consumption of alcohol.

The Toxicological Evidence

[78]

Police
    searched the Vants apartment two days after the complainants left it. A
    forensic toxicologist testified at trial that nothing of toxicological
    significance was found on or in any glasses, teabags or empty beer bottles
    recovered during the search.

[79]

The
    toxicologist also described a variety of date-rape drugs and the symptoms
    associated with their administration. Sedation. Impairment of movement.
    Inhibition of memory. And quick elimination making their detection difficult
    unless blood and urine samples were taken shortly after ingestion. Some common
    drugs found in the Vants apartment, like Vigorix and Gravol, have some
    characteristics of ideal date rape drugs.

[80]

In
    answer to a hypothetical question similar to the circumstances of this case,
    the toxicologist agreed that the symptoms described by the complainants were
    consistent with ingestion of CNS depressants, specifically GHB. A salty and
    vinegary taste in tea, as reported by H.P., is also consistent with GHB. The
    effects of CNS depressants, which also include alcohol, are a hangover feeling,
    nausea, lack of coordination, out-of-body sensations, blackouts, weakness and
    feelings of euphoria.

The Reasons of the Trial Judge

[81]

The
    trial judge found that the symptoms described by the complainants were
    consistent with the evidence of the toxicologist about the synergistic effect
    of alcohol when combined with other date-rape drugs that are CNS depressants.
    The trial judge stated that the evidence did not permit her to conclude that a
    specific drug had been administered, but did prove beyond a reasonable doubt
    that the appellant administered a stupefying thing during the course of the
    evening, night and day. She explained:

[173] Having regard to Mr. Houses evidence, and other credible
    evidence, including the video clips, and testimony of H.P., J.M. and C.J., the
    complainants symptoms of acting in an uninhibited and socially lively manner
    and later falling into a state of unconsciousness or semi-consciousness are
    consistent with having been drugged by GHB.

[174] Based on the authorities it is open to a trial judge to
    find that a complainant was drugged contrary to section 246 even where the
    specific identity and dosage of the drug is unknown.  Drugging of a complainant
    can be established by the complainants evidence alone and such evidence need
    not be corroborated.  Extrinsic evidence such as toxicological evidence, rapid
    deterioration in the complainants mental and physical functioning and the
    accuseds behaviour and words are evidence to establish the accused
    administered a stupefying substance.  Toxicological evidence is not necessarily
    determinative.  It is open to the court to find drugging took place even where
    drugs are not detected or the expert evidence is inconclusive.

[175] In the case at bar, Mr. Houses evidence is consistent
    with the conclusion that GHB was administered to the complainants.  Based on
    the relevant jurisprudence this court need not find which particular stupefying
    thing was used to drug the complainants.  In short, the Vants may be found
    guilty under section 246(b) of the
Code
in the absence of any specific
    finding as to the identity and dosage of the drug that was used.  A recent
    series of cases from the Ontario Court of Appeal establishes that it is open to
    the trial judge to find beyond a reasonable doubt that an accused did
    administer or cause to be taken a stupefying thing, even where the evidence
    does not establish the identity or dosage of the drug in question.



[201] Contrast this with the case at bar.  Here there is strong
    evidence from both complainants and the expert to support the administering of
    a date-rape drug such as GHB. It is not speculative to find the complainants
    diminished capacities while at the Vants apartment were due to a stupefying
    thing or things the Vants caused them to take.

The Arguments on Appeal

[82]

The
    appellants say the trial judges characterization of the testimony of the
    toxicologist as strong evidence was at once inconsistent with the evidence
    and unreasonable. This evidence had diminished probative value. The evidence
    was that the symptoms described by the complainants were consistent with the
    ingestion of GHB, but equally consistent with other CNS depressants like
    alcohol. The language consistent with is imprecise and renders the evidence
    of little value in the assessment of the adequacy of the Crowns proof on an
    essential element of the offence. On this issue, the trial judge was required
    to determine whether the evidence, taken as a whole, was consistent with
    drugging by GHB and inconsistent with any other rational conclusion, such as
    voluntary consumption of alcohol. The judge erred by failing to ask this
    question and the evidence was incapable of sustaining such a conclusion.

[83]

The
    respondent takes issue with the appellants submission that the trial judge
    characterized the testimony of the toxicologist as strong evidence. The
    descriptive strong evidence referred to the combined effect of the
    complainants testimony about their state throughout their contact with the
    Vants and the toxicological evidence about the consistency of those characteristics
    with administration of CNS depressants like GHB. The trial judge did not
    overvalue or misuse the toxicological evidence. Further, the trial judge also
    had the video recordings that provided live coverage of what occurred and
    buttressed the complainants claims.

[84]

The
    respondent also reminds us that the trial judge did not make, and was not
    required to make, a finding that GHB was administered. The indictment was not
    so particularized. Indeed, this element could equally have been established by
    oversupply of alcohol, another CNS depressant that could produce similar
    reactions.

The Governing Principles

[85]

No
    authority need be summoned to establish two fundamental principles of appellate
    review. The first is that the weight to be assigned to individual items of
    evidence adduced at trial, as well as to the evidence as a whole, is for the
    trier of fact to determine. The second, related to the first, is that a
    reviewing court affords substantial deference to a trial judges assessment of
    the weight to assign to individual items of evidence, to the evidence as a
    whole, and to the factual findings inherent in the decision-making process.

[86]

Three
    basic principles inform an assessment of the adequacy of proof of what might be
    termed the supply component of the offence created by s. 246(b) of the
Criminal
    Code
.

[87]

First,
    where the allegation is that an accused actually supplied a stupefying drug,
[1]
matter
    or thing, this essential element may be established by direct or circumstantial
    evidence or a combination of both types of evidence. No principled reason would
    foreclose proof by the evidence of the complainant:
R. v. Fleming
,
    2007 ONCA 808, at para. 4.

[88]

Second,
    a trial judge may infer that a stupefying thing was administered without
    knowing the precise thing or the quantity of it:
R. v. Bell
, 2007 ONCA
    320, leave to appeal to S.C.C. refused, [2007] S.C.C.A. No. 351, at para. 35.

[89]

Third,
    no procedural, evidentiary, or substantive rule or principle requires
    confirmation or corroboration of the testimony of a complainant in connection
    with this or any other essential element of the offence in s. 246(b).

The Principles Applied

[90]

As
    I will explain, I would not give effect to this ground of appeal.

[91]

First,
    I agree with the respondent that a fair reading of the whole of the trial
    judges reasons belies the appellants claim that the trial judge characterized
    the toxicologists testimony as strong evidence. The reference to strong
    evidence relates to the combined force of the evidence of the complainants
and
the expert opinion of the toxicologist. This description is neither
    unreasonable nor unwarranted.

[92]

Second,
    the trial judges assessment of the weight to be assigned to individual items
    of evidence and the probative force of the evidence taken as a whole are
    subject to significant deference on appellate review. Neither finding is
    unreasonable nor infected by legal error.

[93]

Third,
    the evidence of the toxicologist was relevant, material and admissible. It was
    not rendered irrelevant, immaterial or inadmissible because the expert
    described the reported symptoms as consistent with a CNS depressant like GHB
    or because the expert could not identify the drug or dosage involved.

[94]

The
    submission that the experts evidence should have been subjected to what
    amounts to a standard that invokes the rule in
Hodges
case is unfounded.
    The submission effectively invites the application of the standard of proof
    applicable to the evidence as a whole to a specific item of evidence. The law
    is otherwise:
R. v. Morin
, [1988] 2 S.C.R. 345; and
R. v. Ménard
,
    [1998] 2 S.C.R. 109.

[95]

Fourth,
    implicit in this complaint about mischaracterization of the cogency of the
    opinion evidence of the toxicologist is an assumption of the requirement for
    such evidence in a prosecution under s. 246(b). As we have already seen, our
    controlling precedents impose no such requirement.

Ground #4: Misapprehension of Evidence

[96]

The
    appellants contend further that the trial judge misapprehended two aspects of
    the evidence, an error that flawed essential findings of fact. The first
    misapprehension has to do with when the complainants first began to feel the
    effects of what they attribute to having been drugged. And the second concerns
    the significance of memory recovery over time for a conclusion that they had
    been administered a date-rape drug.

The Additional Background

[97]

H.P.
    testified that she began to feel a bit off when she went up to the bar with
    J.M.
before
they met the appellants. J.M. had a similar feeling after
    they had met Gengasingh, but
before
joining the appellants at their
    table.

[98]

H.P.
    also testified that she felt off and not like herself when she left the
    restaurant. However, she did not feel drunk. She did not recall going up to the
    appellants apartment.

[99]

J.M.
    drove from the restaurant but had no memory of going upstairs to the Vants
    apartment. He usually does not drive when intoxicated. He did not think about
    how much he had to drink when he left. He just wanted to get out of there.

[100]

The opinion
    evidence of the toxicologist referred to the entire class of date-rape drugs
    including CNS depressants. He contrasted GHB with other drugs of the same genre
    and explained that GHB had clearly demonstrated a direct effect on memory
    formation. The drug has a salty taste, may induce vomiting, lead to a hangover
    effect and contribute to outlandish behaviour.

[101]

The toxicologist
    gave evidence that the literature recounted the direct effects of GHB on the
    ability to recall events after use. He pointed out that the literature was less
    descriptive about whether events during and after GHB use could be recalled
    with cues.

The Reasons of the Trial Judge

[102]

The appellants
    complaints of misapprehensions of evidence by the trial judge focus on three
    paragraphs in a judgment of 253 paragraphs. The first two passages relate to
    the evidence of the complainants, the third to the evidence of the
    toxicologist:

[161] Having regard to the evidence in this case this court
    finds beyond a reasonable doubt that Ms. Vant and Mr. Vant both caused each of
    H.P. and J.M. to take a stupefying thing during the evening to night of
    February 8
th
and overnight to the day of February 9
th
,
    2009. The evidence of the events at the Sijan Restaurant firmly points to
    drugging having occurred in the last half hour or so while at the restaurant,
    not during the period that the complainants were sitting with Ken.  Ms. Vant
    purposely lured the couple to the Vants table by Ms. Vants account alleging
    Ken was drugging them.  This resulted in the couple putting their complete
    trust in the Vants to take care of them.  They became particularly vulnerable
    to the tactics of the accused after the drugs began to take effect.  As
    testified by both J.M. and H.P., each were feeling effects never felt before by
    the time they were leaving the restaurant.  The opportunity for the drugging
    was there as Mr. Vant brought drinks to this couple from the bar while they
    were at the table.



[212] In the case at bar this court has accepted the evidence
    of the complainants about the conduct of the accused and their own diminished
    capacity after they met the Vants. From the time H.P. and J.M. sat down at the
    Vants table at the Sijan, Mr. Vant was in control of serving beer to J.M. and
    H.P. The complainants believed the Vants were protecting them from Ken. They
    were thus diverted from being alerted to the possibility of any nefarious
    conduct by the accused towards them.



[157] Mr. House testified that all of the CNS depressive drugs
    impair memory and affect how information is processed.  Effects like an alcohol
    induced blackout can happen with any CNS depressant.  There are reports in the
    literature of a direct loss of memory as a result of GHB dosages.  Most of the
    reports describe the loss of memory with events being recalled later.

[103]

The appellants
    contend that the trial judge misapprehended the evidence about when the
    complainants first felt they had been drugged. This error, the appellants say,
    led the trial judge to an erroneous finding that the appellants were
    responsible for the administration of the drugs. The evidence was that the
    symptoms first appeared after the complainants sat with Gengasingh and before
    they joined the appellants. In the result, the trial judge erroneously excluded
    Gengasingh as a person responsible for the drugging.

[104]

The appellants
    say the first misapprehension was compounded by a further misapprehension of
    the toxicological evidence. The evidence was that the nature of the recall
    claimed by the complainants was consistent with excess alcohol consumption, not
    necessarily ingestion of GHB. The failure to appreciate the nature of this
    evidence exacerbated the other misapprehension and was gravely prejudicial to
    the appellants.

[105]

The respondent
    rejects any suggestion of a misapprehension.

[106]

The complainants
    did give evidence about first experiencing some effects prior to joining the
    appellants. But their evidence described a course of conduct over several hours
    well into the next day. The appellants gave them tea with a salty taste
    consistent with GHB and plied with them with copious amounts of alcohol. That
    Gengasingh may have done something similar is beside the point when the entire
    course of conduct is considered.

[107]

The respondent
    observes that the alleged misapprehension of the toxicologists evidence was no
    misapprehension at all. He described the effects of the entire range of
    date-rape drugs, including the CNS depressants, like alcohol and GHB. The
    effect of GHB on memory formation and recall was not overstated and of no
    moment anyway in the absence of a specific finding that GHB was actually
    administered.

The Governing Principles

[108]

A misapprehension
    of evidence includes a failure to consider relevant evidence, a mistake about
    the substance of evidence and a failure to give proper effect to evidence:
R.
    v. Morrissey
(1995), 22 O.R. (3d) 514 (C.A.), at para. 83.  Not every
    misapprehension of evidence will vitiate a finding of guilt. The nature and
    extent of the alleged misapprehension and its significance to the verdict
    rendered requires consideration in light of the fundamental principle that a
    verdict be based exclusively on the evidence adduced at trial:
Morrissey
,
    at para. 93.

[109]

When an
    appellant alleges a misapprehension of evidence, our first task is to consider
    the reasonableness of the verdict. An appellant who establishes an unreasonable
    verdict is entitled to an acquittal. Absent an unreasonable verdict, our task
    is to decide whether the misapprehension of evidence occasioned a miscarriage
    of justice. An appellant who shows that a misapprehension of evidence resulted
    in a miscarriage of justice is usually entitled to have his or her conviction
    quashed and a new trial ordered. If an appellant fails to demonstrate that any
    misapprehension resulted in an unreasonable verdict or produced a miscarriage
    of justice, he or she is then left to persuade the appellate court that the
    misapprehension amounted to an error of law. If the court is convinced of such
    an error, the Crown then bears the burden of showing that there was no
    miscarriage of justice under s. 686(1)(b)(iii):
Morrissey
, at para.
    88.

The Principles Applied

[110]

I would not give
    effect to this ground of appeal for three reasons.

[111]

First, the trial
    judge did not misapprehend the evidence about
when
the drugs were
    administered or their effect first felt. It was reasonable for the trial judge
    to conclude that the drugs were ingested at the restaurant in the appellants
    presence. The first significant effects occurred proximate to the departure
    from the restaurant. This occurred
after
the complainants left
    Gengasingh and were captives of the appellants. It was only after some time
    with the appellants that the complainants behaviour went significantly
    offside.

[112]

Second, proof of
    the supply element of the offence s. 246(b) in this case was not limited to
    what occurred at the restaurant. Neither are the appellants without fault if
    Gengasingh deposited a stupefying substance in the complainants drinks. The
    complainants were under the exclusive control of the appellants for several
    hours, plied with alcohol (a stupefying substance) and tea with a salty taste
    consistent with contamination by GHB. At least some of the behaviour at the
    Vants apartment captured on video confirmed the complainants account.

[113]

Third, the trial
    judge did not decide the essential element of supply on the basis that the
    drug administered was GHB. Proof of the offence did not require identification
    of the substance or evidence of the specific amount administered.

Ground #5: Evidence of Post-offence Conduct

[114]

The appellants
    also complain about the trial judges reliance on evidence of post-offence
    conduct in reaching her conclusion of guilt. The testimony included:


i.

evidence that two bottles of beer were missing from an otherwise full case
    of empty beer bottles when police searched the apartment two days after the
    relevant events had concluded; and


ii.

evidence that as the police arrived at the Vants apartment, in answer
    to J.M.s 911 call, Marcia Vant ran around the apartment as if she were hiding
    or searching for something.

The Arguments on Appeal

[115]

The appellants
    acknowledge that the evidence about which they complain was properly admitted
    as part of the narrative at trial. But, they say, its use as evidence of post-offence
    conduct to support an inference of guilt was improper and flawed the verdicts
    rendered at trial.

[116]

The evidence,
    the appellants say, was inherently ambiguous and thus incapable of supporting
    the inferences required for its use as evidence of post-offence conduct. The trial
    judge failed to consider any alternative inferences or explanations for the
    conduct that emerged from the evidence at trial.

[117]

The respondent
    submits that the evidence about which the appellants complain was properly
    admitted and used as evidence of post-offence conduct.

[118]

The respondent
    points out that the appellants defence at trial was that they did not
    administer or cause the complainants to take any stupefying substance. Further,
    no non-consensual sexual activity occurred in their apartment. Indeed, in his
    statement to the police, David Vant said no sexual activity occurred.

[119]

The respondent
    says the evidence was capable of sustaining the inferences required for use as
    evidence of post-offence conduct. No alternative explanations emerged from the
    evidence for this conduct. The missing bottles could support an inference of
    removal to foreclose scientific analysis that could reveal traces of a
    stupefying substance. Likewise, the frenetic activity of altering the scene.
    But even if the evidence could not be of service for this purpose, it is of no
    moment. The evidence formed no essential part of the trial judges reasoning
    leading to her findings of guilt.

The Governing Principles

[120]

A few brief
    points about evidence of post-offence conduct will provide a suitable
    environment for the determination of this ground of appeal.

[121]

First, evidence
    of post-offence conduct is a species of circumstantial evidence that invokes a
    retrospectant chain of reasoning. The inference looks backward from what an
    accused said or did later to participation in prior conduct alleged to be
    criminal:
R. v. White
, 2011 SCC 13, [2011] 1 S.C.R. 433, at paras. 17
    and 22; and
R. v. Figueroa
, 2008 ONCA 106, 232 C.C.C. (3d) 51, at
    para. 33.

[122]

Second, evidence
    of post-offence conduct is not subject to any special evidentiary rule:
White
,
    at paras. 105 and 185.

[123]

Third, most
    evidence of post-offence conduct is admitted routinely as part of the narrative
    of events presented at trial. As part of the case for the Crown this evidence
    is relevant, material and offends no exclusionary rule of the law of evidence:
White
,
    at para. 140.

[124]

Fourth, as with
    any item of evidence, relevance depends on the tendency of an item of evidence,
    as a matter of logic and human experience, to make the proposition for which it
    is advanced slightly more probable than that proposition would be without the
    evidence:
White
, at para. 36; and
R. v. J.-L.J.
, 2000 SCC 51,
    [2000] 2 S.C.R. 600, at para. 47. There are no
per se
rules of
    relevance. The relevance or probative value of evidence of post-offence conduct
    depends and must be assessed on the facts of each case:
White
, at
    para. 38.

[125]

Finally, the
    reasonable inferences available from circumstantial evidence, like evidence of
    post-offence conduct, must depend primarily on the nature of the evidence and
    the issue to which that evidence is directed:
Figueroa
, at para. 41.

The Principles Applied

[126]

I would reject
    this ground of appeal for four reasons.

[127]

First, the
    evidence about which the complaint is made was properly received at trial as an
    essential part of the narrative. It was relevant, material and did not offend
    any exclusionary canon of the law of evidence. Its probative value was not
    overborne by any calculable prejudicial effect.

[128]

Second, the
    defence advanced at trial was a denial of the
actus reus
of the
    offence charged. No stupefying drugs were administered. No unlawful sexual
    activity occurred. No suggestion emerged from the evidence of any other
    explanation for conduct relating to the destruction or seclusion of potentially
    incriminating evidence.

[129]

Third, evidence
    of the post-offence destruction of potential evidence and alteration of the
    scene where an offence is alleged to have occurred are commonplace examples of
    evidence of post-offence conduct.

[130]

Fourth, on a
    reading of the reasons of the trial judge as a whole, this evidence did not
    form a significant component of the credibility or reliability analysis of the
    complainants evidence or the findings of fact essential to a determination of
    guilt. The scattered references to it in the lengthy reasons of the trial judge
    are indicative of its role as part of the narrative not of any core findings on
    proof of the essential elements of the offence.

Ground #6: The Similar Act Evidence

[131]

The final ground
    of appeal advanced by the appellants relates to the admissibility of evidence
    of what was said to be an act of similar sexual misconduct by David Vant.

[132]

We did not call
    on Crown counsel to respond to this ground of appeal. The trial judge made no
    reference to this evidence in her lengthy reasons for judgment. Even if the
    evidence were not admissible, an issue I need not decide, I am not prepared to
    consider the absence of any reference to it as indicative of its tainting
    influence on the determination of guilt or the essential findings of fact.

CONCLUSION

[133]

For these
    reasons, I would dismiss the appeals of both appellants from conviction. David
    Vant abandoned his sentence appeal. I would dismiss that appeal as an abandoned
    appeal.

Released: June 29, 2015 (DW)

David
    Watt J.A.

I
    agree K. van Rensburg J.A.

I
    agree G. Pardu J.A.





[1]
Under s. 246(b), no actual supply need take place. The
actus reus
includes attempts to administer
     attempts to cause any person to take.


